Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 178







State of North Dakota, 		Plaintiff and Appellee



v.



Grady Jackson, 		Defendant and Appellant







No. 20110063







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Kelly A. Dillon, Assistant State’s Attorney, Courthouse, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant.

State v. Jackson

No. 20110063



Per Curiam.

[¶1]	Grady Jackson appeals from a district court judgment after a jury convicted him of driving while license suspended, a class A misdemeanor.  Jackson argues the district court wrongly denied him the services of an attorney.  We conclude the district court did not deny Jackson his Sixth Amendment right to counsel.  
See
 
State v. Falos
, 431 N.W.2d 154 (N.D. 1988).  Jackson also argues that the district court should have provided him an evidentiary hearing on his motion to suppress and that the district court imposed upon him an excessive sentence because it relied on impermissible factors in determining his sentence.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner